DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 16, 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, prior art does not disclose or suggest:  “at least one phase detector, the phase detector including at least one magnetic field generator and at least one magnetic sensor element, wherein the coil set-up is situated on at least one circuit substrate, the circuit substrate is positioned substantially coaxially to the axis of rotation, and the circuit substrate surrounds the signal-generating wheel or a circular segment of the signal generating wheel in a substantially circular manner, wherein the circuit substrate surrounds the signal-generating wheel or a circular segment of the signal-generating wheel in a substantially circular manner, and at in at least one angular position, the coil set-up covers at least one profile element and at least one space between two profile elements of the signal-generating wheel wherein an opening angle of the coil set-up corresponds to at least one opening angle of the circular segment of the signal-generating wheel wherein the at least one opening angle of the circular segment includes the at least one profile element and the at least one space between the two profile elements of the signal-generating wheel” in combination with all the limitations of claim 15. 
Regarding claim 27, prior art does not disclose or suggest: “picking up at least one phase detector signal with the aid of at least one phase detector, the phase detector including at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        6/19/2021